Name: Commission Regulation (EEC) No 3873/92 of 30 December 1992 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 390/118 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3873/92 of 30 December 1992 fixing the import levies on cereals and on wheat or rye flour, groats and meal purchasing opportunities on the world market among those which are most representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal disturbances on the Community market ; whereas the quality of the goods offered must also be taken into account, whether this quality corresponds to the standard quality fixed in Council Regulations (EEC) No 2731 /75 (&gt; 2), as last amended by Regulation (EEC) No 2094/87 (13), and (EEC) No 2734/75, or whether adjustments need to be made by applying the coefficients of equivalence provided for in Commission Regulations No 158/67/EEC (14), as last amended by Regulation (EEC) No 2644/91 (15), and No 159/67/EEC (16) ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned elements, offers for other ports being adjusted, account being taken of the correc ­ tions necessitated by the differences in transport charges in relation to Rotterdam : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 13(5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (^ and in particular Article 5 thereof, Whereas the first subparagraph of Article 13(1 ) of Regu ­ lation (EEC) No 2727/75 provides that a levy must be charged on imports of the products listed in Article 1 (a), (b) and (c) of that Regulation ; whereas the levy is equal for each product to the threshold price less the cif price ; Whereas, the threshold prices for cereals and for wheat and rye flour, and wheat groats and meal, were fixed for 1992/93, marketing year by Council Regulations (EEC) No 2734/75 (% (EEC) No 1 739/92 0, (EEC) No 1 742/92 (8) and Commission Regulation (EEC) No 1801 /92 0 ; Whereas, for the purpose of calculating the cif prices used to determine the levies, the Commission must take into account the factors indicated in Commission Regulation No 156/67/EEC (10), as last amended by Regulation (EEC) No 31 /76 ("), and in particular the most favourable Whereas Council Regulations (EEC) No 51 8/92 (17), (EEC) No 519/92 (18) and (EEC) No 520/92 (19) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 585/92 (20), as amended by Regulation (EEC) No 955/92 (2I ), lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards cereals ; Whereas Council Regulation (EEC) No 715/90 (22), as last amended by Regulation (EEC) No 444/92 ("), lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ; H OJ No L 281 , 1 . 11 . 1975, p. 22. H OJ No L 196, 17. 7. 1987, p. 1 . ( ,4) OJ No 128, 27 . 6. 1967, p . 2536/67. H OJ No L 247, 5 . 9 . 1991 , p. 23. O OJ No 128, 27 . 6. 1967, p . 2542/67. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p . 1 . (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 387, 31 . 12 . 1992, p . 1 . (6) OJ No L 281 , 1 . 11 . 1975, p . 34. 0 OJ No L 180, 1 . 7. 1992, p . 2 . (8) OJ No L 180, 1 . 7 . 1992, p . 6. O OJ No L 182, 2 . 7. 1992, p . 83 . ( 17) OJ No L 56, 29. 2 . 1992, p. 3 . H OJ No L 56, 29. 2. 1992, p. 6 . (") OJ No L 56, 29. 2. 1992, p. 9 . (20) OJ No L 62, 7 . 3 . 1992, p. 40 . (21 ) OJ No L 102, 16. 4. 1992, p. 26. (22) OJ No L 84, 30. 3 . 1990, p. 85. (23) OJ No L 52, 27. 2. 1992, p. 7 . ( ,0) OJ No 128, 27 . 6 . 1967, p. 2533/67. (") OJ No L 5, 10 . 1 . 1976, p . 18 . 31 . 12. 92 Official Journal of the European Communities No L 390/ 119 Whereas on importation into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regulation (EEC) No 3808/90 (2) ; Whereas it follows from applying all the provisions of the abovementioned Regulations that the levies should be as set out in the Annex thereto ; whereas these levies are altered only where variations in the components used to calculate them have the effect of increasing or reducing them by ECU 0,73 or more, Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision , a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas, in accordance with Article 18(1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture ; Whereas, in order to make it possibile for the levy arran ­ gements to function normally, the representative market rate established during the reference period from 30 December 1992, as regards floating currencies, should be used to calculate the levies ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 263 , 19 . 9 . 1991 , p. 1 . O OJ No L 367, 29 . 12. 1990, p. 1 . No L 390/ 120 Official Journal of the European Communities 31 . 12. 92 ANNEX to the Commission Regulation of 30 December 1992 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Third countries (') 0709 90 60 133,20 (2)(3) 0712 90 19 ' 1 33,20 (2)(3) 1001 10 00 1 72,54 OOH 1001 90 91 144,86 1001 90 99 1 44,86 (") 1002 00 00 1 56,99 (6) 1003 00 10 124,24 1003 00 20 124,24 1003 00 80 1 24,24 (") 1004 00 00 113,52 1005 10 90 1 33,20 (2)(3) 1005 90 00 1 33,20 (2)(3) 1007 00 90 1 34,67 (4) 1008 10 00 47,20 (") 1008 20 00 68,68 (4) 1008 30 00 37,49 (5) 1008 90 10 0 1008 90 90 37,49 1101 00 00 215,56 (8)(") 1102 1000 232,55 (8) 1103 11 30 280,90 (8) ( ,0) 1103 11 50 280,90 (8)(10) 1103 11 90 231,82 (8) (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (2) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States, (') Where maize originating in the ACP is imported into the Community the levy is reduced by ECU 1,81 /tonne . (4) Where millet and sorghum originating in the ACP is imported into the Community the levy is applied in accor ­ dance with Regulation (EEC) No 715/90 . (  ') Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . f) The levy applicable to rye shall be charged on imports of the product falling within CN code 1008 90 10 (triti ­ cale). (") On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808 /90 . (9) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC, except if paragraph 4 of the same Article applies . ( 10) An amount equal to the amount fixed by Regulation (EEC) No 1825/91 is to be levied in accordance with Article 101 (4) of Decision 91 /482/EEC. (") Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .